Title: From George Washington to Nathanael Greene, 18 September 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Dr Sir,
                            Hd Qrs Peeks Kill Sept. 18. 80
                        
                        I have received New York papers confirming the arrival of Rodney with 10 sail of the line. Major Jemmison
                            says 8 and adds that Clinton has ordered the whole flying army to New York and that 70 transports were
                            ready to receive them—West Point I found is very weak. I would have you move the army to the vicinity
                            of Tappan in order to be nearer all the points that interest us—The garrison is so weak that it seems
                                essential to reinforce it—Send a good Continental Regiment for this purpose. Take all the pains you
                            can to procure intelligence and give me the quickest advice. I am Dr Sir Yr Obedt. Ser.
                        
                            G.W.
                        
                    